                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


DARRELL C. YOUNG,                                  )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 3:19-cv-00363
                                                   )
EXETER FINANCE CORP.,                              )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE HOLMES
     Defendant.                                    )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

18), which was filed on August 8, 2019. Through the Report and Recommendation, the Magistrate

Judge recommends Defendant’s Motion to Compel Arbitration and Stay Litigation (Doc. No. 16)

be granted and this action be dismissed without prejudice. Although the Report advised the parties

that any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Defendant Motion to Compel Arbitration and Stay Litigation

(Doc. No. 57) is GRANTED, and this action is DISMISSED without prejudice.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
